Opinion.

Peb Cubiam (Babclay. P. J., and Maceablane and Bbace, JJ.)
In this cause an appeal was taken *251in the circuit court (and duly allowed) to the St. Louis Court of Appeals. But, by mistake or oversight, the transcript of the record was sent to the Supreme Court, and the case was filed and placed on the docket here. As this was entirely irregular, the motion of defendant, as apppellant, to transfer to the court of appeals aforesaid is granted. R. S. 1889, sec. 3300.
All the members of the first division except Judge Robinson, who is absent, concur.